DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see pages 2-3, filed 6/30/2021, with respect to the claims have been fully considered and the rejection has been withdrawn. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. (JP2015-74204) in view of Lutz (US 6,248,804) and Makuta et al. (US 2014/0232790)
Wada et al. teach a method for manufacturing laminated printed matter (paragraphs 0004 and 0047), comprising: 
ejecting, by an ink jet process, a colorant-containing UV-curable ink (108) composition onto an image area of a recording medium (103); 
ejecting, by an ink jet process, a colorant-free containing UV-curable ink (109) composition into a non-image area adjoining the image area formed (Figure 6b); 
curing the ejected colorant ink composition and the ejected colorant-free ink composition by UV radiation to form an image layer; and laminating a lamination film on a surface on which the image layer has been formed (paragraph 0053).

Although not specifically disclosed by Wada et al., it would be obvious to one of ordinary skill in the art to perform curing in an atmosphere with an oxygen partial pressure of 0.15 atm or less, in order to improve the curing properties of a UV-curable ink composition in an inkjet method (Makuta: abstract).
With respect to claim 7, it would be obvious to one of ordinary skill in the art to provide a recording medium of a certain thickness, from the viewpoint of the hardness of the recording substrate (Makuta: paragraphs 0077-0078).
With respect to claim 8, although not specifically disclosed by Wada et al., it would be obvious to one of ordinary skill in the art to provide a colorant-containing UV-curable ink composition having a viscosity of 12 mPa s at 25°C, as it is easy to increase the viscosity in the UV-curable ink composition (Makuta: paragraphs 0061 and 0349; Table 1).
.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al. as applied to claim 1 above, and further in view of Yamauchi et al. (WO 2006/129476)
The teachings of claim 1 are as described above.
With respect to claim 6, Wada et al. in view of Yamauchi et al. teach that the material of the printing sheet can be of polyester is not particularly limited, and various materials such as paper-based and film-based can be used (Wada: paragraph 0027; Yamauchi: paragraph 0243).
With respect to claim 9, Yamauchi et al. teach that inks with the content of a polymerizable compound, as the water-soluble organic solvent, that is at least bifunctional is 50 mass% or more with respect to the total mass of the ink composition are well known (paragraphs 0169 and 0359-0360).
Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA M SENGUPTA whose telephone number is (571)272-6019.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONYA M SENGUPTA/             Primary Examiner, Art Unit 1745